DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11 third to last paragraph to last paragraph, with respect to claims 1, 10, and 12 have been fully considered and are persuasive.  The rejection of claims 1, 10 and 12 has been withdrawn. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “first message” in lines 9 and 11 to “message”.  Appropriate correction is required.
Claim(s) 5 is/are objected to because of the following informalities:  change “sending” in line 1 to “the sending”.  Appropriate correction is required.
Claim(s) 7 is/are objected to because of the following informalities:  change “sending” in line 1 to “the sending” and “wherein full” in line 4 to “wherein the full”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  change “first message” in lines 6 and 8 to “message” and “element” in line 28 to “base station” and delete the second instance of “wherein priority of any one…”.  Appropriate correction is required.
Claim(s) 11 is/are objected to because of the following informalities:  change “wherein full” in line 3 to “wherein the full”.  Appropriate correction is required.
Claim(s) 12 is/are objected to because of the following informalities:  change “the processor” in line 4 to “a processor” and “the control” in line 9 to “a control” and “first message” in lines 10 and 12 to “message”.  Appropriate correction is required.
Claim(s) 16 is/are objected to because of the following informalities:  change “sending a message” in line 2 to “the sending the message” and “a control” in line 6 to “the control”.  Appropriate correction is required.
Claim(s) 18 is/are objected to because of the following informalities:  change “wherein full” in line 5 to “wherein the full”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 5-12 and 16-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended claim 1 to now recite “the N bearers to be handed over to the target base station or to the control network element”, “a first information element in the first message comprises information of a maximum quantity (M) of bearers”, “the first information element is assumed….known to not be supported by the target base station” and “such that the target base station releases information configured by the source base station upon determining the target base station does not support the second information element”. Applicant does not provide support for these features within the specification nor has the Examiner found support for these features within the specification. Claims 5-9 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 8, Applicant has amended claim 8 to now recite “a bearer determined to not be supported by the target base station”. Applicant does not provide support for this feature within the specification nor has the Examiner found support for this feature within the specification. Claim 9 fail to resolve the deficiency of claim 8 and is thus rejected under similar rationale.
Regarding claim 10, Applicant has amended claim 10 to now recite “a first information element in the first message comprises information of a maximum quantity (M) of bearers”, “the first information element is assumed….known to not be supported by the target base station”, “determining, based on information of the N bearers (a second instance of information of the N bearers which may be different than a first instance information of the N bearers recited in claim 10), provided…are supported by the target base station” and “describing whether the N-M bearers are supported by the target base station”. Applicant does not provide support for these features within the specification nor has the Examiner found support for these features within the specification. Claim 11 fail to resolve the deficiency of claim 10 and is thus rejected under similar rationale.
Regarding claim 12, Applicant has amended claim 12 to now recite “the N bearers to be handed over to the target base station or to the control network element”, “a first information element in the first message comprises information of a maximum quantity (M) of bearers”, “the first information element is assumed….known to not be supported by the target base station” and “such that the target base station releases information configured by the source base station upon determining the target base station does not support the second information element”. Applicant does not provide support for these features within the specification nor has the Examiner found support for these features within the specification. Claims 16-20 fails to resolve the deficiency of claim 12 and are thus rejected under similar rationale.
Regarding claim 19, Applicant has amended claim 19 to now recite “a bearer determined to not be supported by the target base station”. Applicant does not provide support for this feature within the specification nor has the Examiner found support for this feature within the specification. Claim 20 fail to resolve the deficiency of claim 19 and is thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the priority information" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 fail to resolve the deficiency of claim 10 and is thus rejected under similar rationale.
Claim 11 recites the limitation "the bearer supported by the target base station" in lines 2-3 and 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim(s) 18, the boundaries of “the second information element is used” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., the processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the non-transitory, computer readable medium in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Does Applicant meant to have the second information element triggers?

Allowable Subject Matter
Claim(s) 1, 10, and 12 would be allowable if Applicant provides support within the specification for the above features of these claims to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and/or if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim(s) 2-9, 11, and 16-20 would be allowable if Applicant provides support within the specification for the above features of their respective independent claim to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and/or if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  this communication warrants no examiner' s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to the independent claims indicates the reason(s) the claims are patentable over the prior arts of record. Thus, examiner's statement of reason(s) for allowance is not necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476